Case 2:20-cv-00180-JLB-MRM Document 52-3 Filed 07/29/20 Page 1 of 10 PageID 4338




               EXHIBIT 3
 Case 2:20-cv-00180-JLB-MRM Document 52-3 Filed 07/29/20 Page 2 of 10 PageID 4339




                                      1 OF 1 RECORD(S)




Date:7/19/2020
Report processed by:
Dentons US LLP
Full Name              Address                      County     Phone
 FARRELL, JOHN N                                     SUFFOLK

                       LINDENHURST, NY 11757-5320

                       SUFFOLK COUNTY

ADDITIONAL PERSONAL INFORMATION
Case 2:20-cv-00180-JLB-MRM Document 52-3 Filed 07/29/20 Page 3 of 10 PageID 4340
  Case 2:20-cv-00180-JLB-MRM Document 52-3 Filed 07/29/20 Page 4 of 10 PageID 4341




                                      1 OF 1 RECORD(S)




Date:7/18/2020
Report processed by:
Dentons US LLP
Full Name              Address                        County   Phone
CUFFEE, GRACIE                                        NASSAU
                       VALLEY STREAM, NY 11580-7016
                       NASSAU COUNTY
ADDITIONAL PERSONAL INFORMATION
Case 2:20-cv-00180-JLB-MRM Document 52-3 Filed 07/29/20 Page 5 of 10 PageID 4342
  Case 2:20-cv-00180-JLB-MRM Document 52-3 Filed 07/29/20 Page 6 of 10 PageID 4343




                                      1 OF 1 RECORD(S)




Date:7/18/2020
Report processed by:
Dentons US LLP
Full Name              Address                      County    Phone
BLACK, ANGELA LYNEA                                 NASSAU
                       WESTBURY, NY 11590-2303
                       NASSAU COUNTY
ADDITIONAL PERSONAL INFORMATION
Case 2:20-cv-00180-JLB-MRM Document 52-3 Filed 07/29/20 Page 7 of 10 PageID 4344
  Case 2:20-cv-00180-JLB-MRM Document 52-3 Filed 07/29/20 Page 8 of 10 PageID 4345




                                      1 OF 1 RECORD(S)




Date:7/17/2020
Report processed by:
Dentons US LLP
Full Name              Address                      County     Phone
SALAAM,                                             NEW YORK
SHARONNE SHARON        NEW YORK, NY 10029-3125
                       NEW YORK COUNTY
ADDITIONAL PERSONAL INFORMATION
Case 2:20-cv-00180-JLB-MRM Document 52-3 Filed 07/29/20 Page 9 of 10 PageID 4346
 Case 2:20-cv-00180-JLB-MRM Document 52-3 Filed 07/29/20 Page 10 of 10 PageID 4347




                                      1 OF 1 RECORD(S)




Date:7/18/2020
Report processed by:
Dentons US LLP
Full Name              Address                      County     Phone
SANTANA, RAYMOND                                    NEW YORK
                       NEW YORK, NY 10029-2689
                       NEW YORK COUNTY
ADDITIONAL PERSONAL INFORMATION
